The opinion of the court was delivered by
McEnery, J.
The relabor was convicted before the respondent’s court for violating Ordinance No. 12,755. He complains that the respondent excéeded his authority in imposing the penalty upon him under Section 3 of the ordinance.
Section 3 is as follows:
“ That whoever shall violate the provisions of bhis ordinance shall, upon conviction before the recorder within whose jurisdiction the offence is committed, be condemned by said recorder to pay a fine not to exceed twenty-five ($25) dollars, or imprisonment in the parish prison for a term nob to exceed thirty (30) days, or both, or imprisonment in said parish prison for a term not to exceed thirty (30) days in default of the payment of said fine; provided, that the fine shall not exceed twenty-five ($25) dollars for each offence, nor the imprisonment more than thirty (30) days.” (Italics ours.)
The sentence imposed upon relator was to pay a fine of twenty - five dollars, and to be imprisoned for thirty days in the parish prison, and in default of the payment of thé fine, to be imprisoned an additional thirty days.
*105The relator applied for and obtained a writ of certiorari that the validity of the penalty might be inquired into. State ex rel. Joseph vs. Bringier, Recorder, 42 An. 1097.
The proviso in the ordinance limits the imprisonment in each offence to thirty days. Pine and imprisonment may both be imposed, but the length of the imprisonment can not exceed thirty days. The additional imprisonment for mom-payment of the fine added to that imposed for the violation of the ordinance can not exceed thirty days.
Act 41 of 1890 limits the term of imprisonment to be imposed by the ordinances of the city, for their violation, to thirty days.
The sentence and judgment are avoided and reversed and the case remanded in order that sentence may be imposed according to law.